Title: Memorandum of Tasks for James Dinsmore, 24 September 1804
From: Jefferson, Thomas
To: 


               
               work to be done by mr Dinsmore.
               
                  
                     
                     ✓
                     finish the Dome room.
                  
                  
                     
                     ✓
                     double the door of the cellar under the tea-room.
                  
                  
                     
                     ✓
                     do the gutturs of the house with sheet iron.
                  
                  
                     
                     h
                     hang the sashes of all the windows.
                  
                  
                     ✓
                     a.
                     finish <base & caps & architraves of> Hall & parlour
                  
                  
                     
                     ✓
                     put up the Venetian blinds from Washington
                  
                  
                     ✓
                     a.
                     remodel the 2. pr sash doors of the parlour. the outer new folding doors to be made of pine, the partition do. of mahogany
                  
                  
                     
                     h
                     put up the outerfold of all the window shutters that they may be ready for the painter.
                  
                  
                     ✓
                     a.
                     put up the ballustrade of the gallery in the hall.
                  
                  
                     ✓
                     b.
                     do the stairs & staircases.
                  
                  
                     ✓
                     e.
                     base & Cape of the Dome external
                  
                  
                     
                     d
                     Ballustrade on the roof of the house
                  
                  
                     ✓
                     c.
                     build the S.W. Portico.
                  
                  
                     ✓
                     
                     Parlour & Hall floors
                  
                  
                     
                     f.
                     entablature of N.W. piazza
                  
                  
                     
                     g.
                     N.W. Pavilion. externl & internl
                  
                  
                     
                     
                     Chinese railing on terras of house
                  
                  
                     
                     
                     green house.
                  
               
               
                  Th:J. Sep. 24. 04.
               
            